Exhibit 10.10.28


PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT
Under the Teradata 2012 Stock Incentive Plan
(Relative TSR Award)


You have been awarded the contingent right to receive a credit of share units
(the “Share Units”) under the Teradata 2012 Stock Incentive Plan (the “Plan”),
upon the terms and subject to the conditions of this Performance-Based
Restricted Share Unit Agreement (this “Agreement”) and the Plan. Please refer to
the share unit information page on the website of Teradata’s third party Plan
administrator for your “Target Number of Share Units.” Teradata Corporation and
its affiliate companies are referred to collectively herein as “Teradata.”
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan. It is intended that, if you are a “covered
employee” within the meaning of Section 162(m) of the Code, any Share Units
payable to you under this Agreement will qualify as “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, and this
Agreement shall be interpreted and administered in accordance with such intent.
1.    Crediting of Share Units.
(a)    Relative TSR Performance Objective. Your right to receive a credit of
all, a portion, or a multiple of the Target Number of Share Units shall be
contingent upon Teradata’s Relative TSR (as defined below) for the period
commencing January 1, 2017 and ending December 31, 2019 (the “Performance
Period”), as determined in accordance with the performance matrix attached as
Exhibit A (the “Performance Matrix”), and the satisfaction of the other terms
and conditions of this Agreement. For purposes of this Agreement:
(i)     “Relative TSR” means the percentile ranking of Teradata’s TSR relative
to the TSR of the other companies included in the S&P Composite 1500 Information
Technology Index for the entirety of the Performance Period (the “Peer
Companies”). Relative TSR will be determined by ranking Teradata and the Peer
Companies from highest to lowest according to their respective TSRs. After this
ranking, the percentile performance of Teradata relative to the Peer Companies
will be determined as follows:
P =     N – R
        N – 1
where:    “P” represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.
“N” represents the remaining number of Peer Companies, plus Teradata.
“R” represents Teradata’s ranking among the Peer Companies.
Example: If there are 239 Peer Companies, and Teradata ranked 67th, the
performance would be at the 72nd percentile: .72 = (240 – 67)/(240 – 1)
(ii)    “TSR” means, with respect to any company, the percentage growth in total
stockholder return, determined by dividing (A) the appreciation in price of a
share of the company’s common stock from the Opening Value (as defined below) to
the Closing


1

--------------------------------------------------------------------------------

Exhibit 10.10.28


Value (as defined below), plus any dividends paid during the Performance Period
(which shall be deemed reinvested in the company’s common stock on the
ex-dividend date), by (B) the Opening Value;
(iii)    “Opening Value” means, with respect to any company, the average of the
closing prices per share of the company’s common stock for all trading days in
the 90 calendar day period ending on and including December 31, 2016, assuming
any dividends paid during the 90 calendar day period are reinvested in the
company’s common stock on the ex-dividend date; and
(iv)    “Closing Value” means, with respect to any company, the average of the
closing prices per share of the company’s common stock for all trading days in
the 90 calendar day period ending on and including the last day of the
Performance Period, assuming any dividends paid during the 90 calendar day
period are reinvested in the company’s common stock on the ex-dividend date.
(b)    Additional Limitations. The number of Share Units (if any) credited to
your account under the Agreement will be determined in accordance with the
Performance Matrix; provided, however, that (i) if Teradata’s (absolute) TSR for
the Performance Period is negative, then the number of Share Units credited to
your account under the Agreement will not exceed the Target Number of Share
Units; and (ii) in no event will the value of the Share Units credited to your
account hereunder, determined based on the closing price per Share on December
31, 2019 (or, if applicable, the date immediately prior to a Change in Control
described in Section 2(c) below), exceed four (4) times the value of the Target
Number of Share Units determined based on the closing price on the Date of Grant
(as adjusted by the Committee in the event of a stock dividend, stock split,
reverse stock split, recapitalization or similar transaction after the Date of
Grant and during the Performance Period). An illustration of the limitation
imposed by clause (ii) of this Section 1(b) is provided in Exhibit B.
(c)     Crediting to Account. After the end of the Performance Period, the
Committee shall determine in writing Teradata’s (absolute) TSR and Relative TSR
for the Performance Period and the number of Share Units (if any) earned in
accordance with this Agreement, which Share Units shall be credited to a book
entry account established on your behalf (the “Account”). Each Share Unit
credited to your Account under this Section 1(b) shall represent the contingent
right to receive one Share and shall at all times be equal in value to one
Share.
(d)    Forfeiture of Share Units. Except as otherwise provided in Section 2,
your right to receive a credit of Share Units shall be forfeited automatically
without further action or notice in the event that Teradata’s Relative TSR for
the Performance Period is below the threshold level specified in the Performance
Matrix.
2.     Vesting, Forfeiture and Payment of Share Units.
(a)    Vesting. Provided that you are continuously employed by Teradata through
December 31, 2019, the Share Units (if any) credited to your Account in
accordance with Section


2

--------------------------------------------------------------------------------

Exhibit 10.10.28


1 above shall be fully vested, and the Company will deliver the Shares
underlying the vested Share Units within seventy (70) days after December 31,
2019.
(b)    Certain Terminations. If during the Performance Period and prior to a
Change in Control you cease to be employed by Teradata due to death, Disability
(defined by reference to Teradata’s long-term disability plan that covers you),
Retirement (defined as termination by you of your employment with Teradata at or
after age 55 with the consent of the Committee) or a reduction-in-force, then
the Company shall credit to your Account a pro-rated number of Share Units,
which shall be fully vested, and which shall be calculated by multiplying (i)
the actual number of Share Units (if any) that would have been credited to your
Account in accordance with Section 1 of this Agreement had you continued in
employment throughout the Performance Period, determined by the Committee based
on the actual performance of the Company during the Performance Period, by (ii)
a fraction, the numerator of which is the number of full and partial months of
employment you completed commencing with January 1, 2017, and the denominator of
which is 36 months (subject to such rounding conventions as may be implemented
from time-to-time by Teradata’s third party Plan administrator). For purposes of
determining any pro rata vesting of your Share Units, your period of employment
with Teradata shall not include any leave of absence, other than an approved
leave of absence from which Teradata reasonably expects that you will return to
perform services for Teradata. The Company shall deliver to you the Shares
underlying the pro-rated number of Share Units (if any) that become vested
pursuant to this Section 2(b) within seventy (70) days after December 31, 2019.
(c)    Change in Control.
(i)    If a Change in Control occurs prior to December 31, 2019 and this award
is not assumed, converted or replaced by the continuing entity, then the Company
shall credit to your Account, as of the date of the Change in Control, a number
of fully vested Share Units determined as follows: (A) if the Change in Control
occurs during 2017, the number of fully vested Share Units credited to your
Account hereunder shall be the Target Number of Share Units, and (B) if the
Change in Control occurs during 2018 or 2019, the number of fully vested Share
Units credited to your Account hereunder shall be determined based on the actual
performance of the Company during the period commencing January 1, 2017 and
ending immediately prior to the Change in Control (which period shall be treated
as the “Performance Period” for all purposes under this Agreement). The Company
shall deliver to you the Shares underlying the Target Number of Share Units
within 30 days after such Change in Control. Notwithstanding the foregoing, to
the extent that your right to receive such Shares constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code (“Section 409A”),
the Company shall deliver to you the Shares underlying the vested Share Units
credited to your Account within seventy (70) days after the earlier of (A)
December 31, 2019, or (B) your termination of employment (except as otherwise
provided in Section 3 of this Agreement).
(ii)    If a Change in Control occurs prior to December 31, 2019 and this award
is assumed, converted or replaced by the continuing entity, then the Company
shall credit to your Account, as of the date of the Change in Control, a number
of Share Units determined as follows: (A) if the Change in Control occurs during
2017, the number of Share Units credited to


3

--------------------------------------------------------------------------------

Exhibit 10.10.28


your Account hereunder shall be the Target Number of Share Units, and (B) if the
Change in Control occurs during 2018 or 2019, the number of Share Units credited
to your Account hereunder shall be determined based on the actual performance of
the Company during the period commencing January 1, 2017 and ending immediately
prior to the Change in Control (which period shall be treated as the
“Performance Period” for all purposes under this Agreement). Any Share Units
credited to your Account in accordance with this Section 2(c)(ii) shall continue
to vest based solely upon your continued employment in accordance with Section
2(a); provided, however, that if you cease to be employed by Teradata due to (x)
termination of your employment by Teradata without Cause, (y) termination of
your employment with Teradata on account of death, Disability, Retirement or a
reduction-in-force, or (z) if you are a participant in a CIC Plan, termination
of your employment with Teradata for “Good Reason” as defined in the CIC Plan
within the two-year period commencing on the Change in Control, then the Share
Units credited to your Account in accordance with this Section 2(c)(ii) that
have not yet vested shall vest in full upon such termination. If the Share Units
credited to your Account in accordance with this Section 2(c)(ii) become vested
by reason of a termination of your employment, then, except as otherwise
provided in Section 3 of this Agreement, the Company shall deliver the Shares
underlying the vested Share Units credited to your Account within seventy (70)
days after the earlier of (I) December 31, 2019, or (II) your termination of
employment.
(d)     Forfeiture. Except as otherwise provided above, your right to receive a
credit of Share Units shall be forfeited automatically without further action or
notice in the event that you cease to be continuously employed by Teradata
through December 31, 2019.
3.    Section 409A Compliance. The intent of the parties is that payments under
this Agreement comply with Section 409A of the Code or are exempt therefrom and
this Agreement shall be interpreted, administered and governed in accordance
with such intent.
(a)    Termination of Employment. To the extent that you are a U.S. taxpayer, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of Shares subject to
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and you are no longer providing services (at a level that would preclude
the occurrence of a “separation from service” within the meaning of Section
409A) to Teradata as an employee or consultant, and for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.
(b)    Payment Delay for Specified Employees. If you are a “specified employee,”
as determined under the Company’s policy for identifying specified employees on
the date of termination, then to the extent required in order to comply with
Section 409A, all payments made under this Agreement that constitute a “deferral
of compensation” within the meaning of Section 409A that are provided as a
result of a “separation from service” within the meaning of Section 409A for any
reason other than your death and that would otherwise be paid or provided during
the first six months following such separation from service shall be accumulated
through and paid


4

--------------------------------------------------------------------------------

Exhibit 10.10.28


within 30 days after the first business day that is more than six months after
the date of your separation from service (or, if you die during such six-month
period, within 30 days after your death).
(c)    Acceleration of Payment. Notwithstanding anything to the contrary
contained in this Agreement, the Committee shall have the right, at any time in
its sole discretion, to accelerate the time of a payment under this Agreement to
a time otherwise permitted under Section 409A in accordance with the
requirements, restrictions and limitations of Treasury Regulation Section
1.409A-3(j).
4.     Confidentiality. By accepting this award, unless disclosure is required
or permitted by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family, or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Share Units will be forfeited if you violate the terms and conditions of
this Section 4. Notwithstanding the foregoing, nothing contained in this
Agreement or any other Teradata agreement, policy, practice, procedure,
directive or instruction shall prohibit you from reporting possible violations
of federal, state or local laws or regulations to any federal, state or local
governmental agency or commission (a “Government Agency”) or from making other
disclosures that are protected under the whistleblower provisions of federal,
state or local laws or regulations. You do not need prior authorization of any
kind to make any such reports or disclosures and you are not required to notify
Teradata that you have made such reports or disclosures. Nothing in this
Agreement limits any right you may have to receive a whistleblower award or
bounty for information provided to any Government Agency.
5.     Transferability. The Share Units may not be sold, transferred, pledged,
assigned or otherwise alienated, except by beneficiary designation, will or by
the laws of descent and distribution upon your death. Any purported transfer or
encumbrance in violation of the provisions of this Section 5 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Share Units.
    6.     Dividend Equivalents. From and after the date that any vested Share
Units are credited to your Account pursuant to Section 1 hereof (the “Crediting
Date”) and until the time when the Share Units are paid in accordance with this
Agreement, on the date that Teradata pays a cash dividend (if any) to holders of
Shares generally, you shall receive additional Share Units equal to (x) the
number of Share Units held by you as of the date of record for such dividend,
provided that the record date occurs on or after the Crediting Date; multiplied
by (y) the per Share cash dividend amount; divided by (z) the Fair Market Value
per Share on the dividend payment date. The additional Share Units shall be
subject to the same terms and conditions as the Share Units covered by this
Agreement, including without limitation the forfeiture and repayment provisions
of Sections 7 and 11 of this Agreement.
7.    Misconduct; Termination for Cause. The Share Units will be forfeited if
your employment is terminated by Teradata for Cause or if the Committee
determines that you engaged in misconduct in connection with your employment
with Teradata. Further, if your employment is terminated by Teradata for Cause,
then, to the extent demanded by the Committee in its sole discretion and
permitted by applicable law, you shall (a) return to Teradata all Shares that
you have


5

--------------------------------------------------------------------------------

Exhibit 10.10.28


not disposed of that have been acquired pursuant to this Agreement during the
twelve (12) months prior to the date of termination of your employment, and (b)
with respect to any Shares acquired pursuant to this Agreement during the twelve
(12) months prior to the date of termination of your employment and that you
have disposed of, pay to Teradata in cash the Fair Market Value of such Shares
on the date acquired.
8.     Tax-Related Items and Withholding. Teradata has the right to deduct or
cause to be deducted, or collect or cause to be collected, with respect to the
taxation of any Share Units, the issuance or sale of Shares, and the receipt of
dividends or dividend equivalents, if any or otherwise in relation to
participation in the Plan, any federal, state, local, foreign or other taxes,
social contributions, required deductions, or other payments required by the
laws of the United States or any other country to be withheld or paid with
respect to the Share Units or related to or resulting from your participation in
the Plan (“Tax-Related Items”), and you or your legal representative or
beneficiary will be required to pay any such amounts. By accepting this award,
you consent and direct that, if you are paid through Teradata’s United States
payroll system at the time the Share Units are settled, Teradata’s stock plan
administrator will withhold or sell the number of Shares underlying the Share
Units as Teradata, in its sole discretion, deems necessary to satisfy such
Tax-Related Items; provided, however, that if Teradata is required to withhold
any taxes prior to settlement of the Share Units, then you agree that Teradata
may satisfy those withholding obligations by withholding cash from your
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy the withholding obligation. If you are paid through a
non-United States Teradata payroll system, you agree that Teradata may satisfy
any Tax-Related Items by withholding cash from your compensation otherwise due
to you or by any other action as it may deem necessary to satisfy the
Tax-Related Items. The value of any Shares withheld to satisfy tax withholding
requirements hereunder will not exceed the minimum amount of taxes required to
be withheld or such other amount that will not result in a negative accounting
impact. Regardless of any action Teradata or your employer takes with regards to
any Tax-Related Items, you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by Teradata or the employer. You also agree that you solely
are responsible for filing all relevant documentation that may be required of
you in relation to this award or any Tax-Related Items, such as but not limited
to personal income tax returns or reporting statements in relation to the grant
or vesting of this award or the subsequent sale of Shares acquired pursuant to
such award and the receipt of any dividends or dividend equivalents.
9.        Restrictive Covenants. As a recipient of this equity award, you
recognize that you have access to highly confidential, proprietary and
non-public information of Teradata and its customers, including strategic plans,
customer lists, research and development plans, and other information not made
available to the general public and from which Teradata derives value. For
purposes of this Agreement, this information is defined as “Trade Secret
Information.”


To protect Teradata’s investment in Trade Secret Information, and in exchange
for the Share Units, you agree that the following restrictions will apply during
your employment with Teradata and, to the extent permitted by applicable law,
for a period of twelve (12) months after the date that you cease to be employed
by Teradata for any reason (the “Termination Date”) (or if applicable law


6

--------------------------------------------------------------------------------

Exhibit 10.10.28


mandates a maximum time that is shorter than twelve months, then for a period of
time equal to that shorter maximum period):


(a) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, render services directly or indirectly to, or become
employed by, any Competing Organization of Teradata (as defined in this Section
9 below) to the extent such services or employment involves the development,
manufacture, marketing, sale, advertising or servicing of any product, process,
system or service which is the same or similar to, or competes with, a product,
process, system or service manufactured, sold, marketed, serviced or otherwise
provided by Teradata to its customers and upon which you worked or in which you
participated during the last twelve (12) months of your Teradata employment.
(This restriction is specifically intended to protect the value of and
Teradata’s investment in Trade Secret Information to which you had access as an
employee of Teradata). NOTWITHSTANDING THE FOREGOING, THE RESTRICTION SET FORTH
IN THIS SECTION 9(a) SHALL NOT APPLY IF YOU ARE EMPLOYED BY TERADATA IN
CALIFORNIA.


(b) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any exempt employee of Teradata to terminate his or her
employment with or otherwise cease his or her relationship with Teradata. (This
restriction is specifically intended to protect the value of the information you
obtained while a Teradata employee regarding the skills, experience and
knowledge of Teradata employees, which is Trade Secret Information, and
Teradata’s investment in developing these employees). NOTWITHSTANDING THE
FOREGOING, THE RESTRICTION SET FORTH IN THIS SECTION 9(b) SHALL NOT APPLY IF YOU
ARE EMPLOYED BY TERADATA IN CALIFORNIA.


(c) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, solicit the business of any firm or company with which you
worked during the preceding twelve (12) months of employment at Teradata, if
such firm or company was a customer of Teradata, by using Teradata Trade Secret
Information. (This restriction is specifically intended to protect the value of
the identity of Teradata customers, their needs, interests, strategic plans,
etc., all of which is Trade Secret Information you acquired as a Teradata
employee with access to such information).


If you breach the terms of this Section 9, you agree that in addition to any
liability you may have for damages arising from such breach, any unvested Share
Units will be immediately forfeited, and, to the extent permitted by applicable
law, you agree to pay to Teradata the Fair Market Value of any Share Units that
vested during the twelve (12) months prior to the Termination Date. Such Fair
Market Value shall be determined as of the applicable vesting date of the Share
Units.


As used in this Section 9, “Competing Organization” means a person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by Teradata to its customers and is therefore a competitor of Teradata.
This includes but is not limited to persons or organizations identified as a
“Competing Organization” in a list prepared


7

--------------------------------------------------------------------------------

Exhibit 10.10.28


by the Chief Executive Officer of Teradata for the year in which your employment
with Teradata terminates. This list is maintained by the Teradata Law
Department.


10.    Arbitration. By accepting this award, you agree that, where permitted by
local law, any controversy or claim arising out of or related to your employment
relationship with Teradata shall be resolved by first exhausting any Teradata
internal dispute resolution process and policy, and then by arbitration pursuant
to such policy. If you are employed outside the United States, where permitted
by local law, the arbitration shall be conducted in the regional headquarters
city of the business unit in which you work. The arbitration shall be held
before a single arbitrator who is an attorney knowledgeable in employment law.
The arbitrator’s decision and award shall be final and binding and may be
entered in any court having jurisdiction. For arbitrations held in the United
States, issues of arbitrability shall be determined in accordance with the
federal substantive and procedural laws relating to arbitration; all other
aspects shall be interpreted in accordance with the laws of the state in which
the headquarters of Teradata is located. Each party shall bear its own
attorney’s fees associated with the arbitration and other costs and expenses of
the arbitration shall be borne as provided by the rules of the American
Arbitration Association for an arbitration held in the United States, or similar
applicable rules for an arbitration held outside the United States.


Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 9, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 9 Teradata may, in addition to any other remedies available to it,
bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration. You stipulate to the exclusive jurisdiction and venue of the
state and federal courts located in the location from which Teradata’s equity
programs are administered, for any such proceedings.
11.    Compensation Recovery Policy. By accepting this award, you acknowledge
and agree that, notwithstanding any other provision of this Agreement to the
contrary, you may be required to forfeit or repay any or all of the Share Units
or Shares delivered hereunder pursuant to the terms of the Teradata Corporation
Compensation Recovery Policy (or a successor policy), as the same may be amended
to comply with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
any rules or regulations issued by the Securities and Exchange Commission or
applicable securities exchange.
12.    Beneficiaries; Successors.
(a)    Without limiting Section 5 of this Agreement, you may designate one or
more beneficiaries to receive all or part of any Share Units to be distributed
in case of your death, and you may change or revoke such designation at any
time. In the event of your death, any Share Units distributable hereunder that
are subject to such a designation will be distributed to such beneficiary or
beneficiaries in accordance with this Agreement. Any other Share Units not
designated by you will be distributable to your estate. If there is any question
as to the legal right of any beneficiary to receive a distribution hereunder,
the Share Units in question may be transferred to your estate, in which event
Teradata will have no further liability to anyone with respect to such Share
Units.


8

--------------------------------------------------------------------------------

Exhibit 10.10.28


(b)    The provisions of this Agreement shall inure to the benefit of, and be
binding upon, your successors, administrators, heirs, legal representatives and
assigns, and the successors and assigns of the Company.
13.     Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction (including an arbitration tribunal), it
shall be severed and shall not affect any other part of this Agreement, which
will be enforced as permitted by law.
14.    Amendment. The terms of this award of Share Units as evidenced by this
Agreement may be amended by the Teradata Board of Directors or the Committee.
15.    Adjustments. The number of Share Units and the number and kind of shares
of stock covered by this Agreement shall be subject to adjustment as provided in
Section 15 of the Plan.
16.     Plan Governs. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall prevail, except that with respect to matters
involving choice of law, the terms and conditions of Section 10 of this
Agreement shall prevail.
17.    Dividend; Voting Rights. You shall not possess any incidents of ownership
(including, without limitation, dividend and voting rights) in the Shares
underlying the Share Units credited to your Account until such Shares have been
delivered to you in accordance with this Agreement. The obligations of the
Company under this Agreement will be merely that of an unfunded and unsecured
promise of the Company to deliver Shares in the future, and your rights will be
no greater than that of an unsecured general creditor. No assets of the Company
will be held or set aside as security for the obligations of the Company under
this Agreement.
18.    No Employment Contract or Acquired Rights. Nothing contained in this
Agreement shall confer upon you any right with respect to continuance of
employment by Teradata, nor limit or affect in any manner the right of Teradata
to terminate your employment or adjust your compensation, subject to applicable
law. Furthermore, nothing contained in this Agreement shall confer upon you any
right to receive any future Share Units or awards under the Plan or the
inclusion of the value of any awards in the calculation of severance payments,
if any, upon termination of employment. The Share Units are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way, to past services for Teradata.
19.    Non-U.S. Employees. Notwithstanding any provision herein, if the Plan or
your employment with Teradata or your participation in the Plan is subject to
the rules and regulations of one or more non-United States jurisdictions, then
your participation in the Plan shall be subject to any such rules and
regulations and any disclosures or special terms and conditions as set forth in
(but not limited to) any appendix for your country (the “Appendix”). Moreover,
if you relocate


9

--------------------------------------------------------------------------------

Exhibit 10.10.28


to one of the countries included in the Appendix, the disclosures and special
terms and conditions for such country will apply to you, to the extent the
Company determines that the application of such disclosures, terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Company also reserves the right
to impose other requirements on your participation in the Plan to the extent the
Company determines it necessary or advisable in order to comply with local law
or facilitate the administration of the Plan and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. The Appendix constitutes part of this Agreement.
For purposes of the vesting and forfeiture provisions above, the termination of
your employment will be deemed effective as of the date that you are no longer
actively employed and will not be extended by any notice period or “garden
leave” that may be mandated contractually or under applicable law; the Committee
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of your Share Unit grant.
You also understand and agree that any cross-border cash remittance made in
relation to this award, including the transfer of proceeds received upon the
sale of Shares, must be made through a locally authorized financial institution
or registered foreign exchange agency and may require you to provide to such
financial institution or agency certain information regarding the transaction.
Moreover, you understand and agree that the future value of Shares is unknown
and the Company is neither responsible for any foreign exchange fluctuation
between your local currency and the United States Dollar (or the selection by
Teradata or the employer in its sole discretion of an applicable foreign
currency exchange rate) that may affect the value of this award (or the
calculation of income or any Tax-Related Items thereunder) nor liable for any
decrease in the value of Shares or this award. In addition, the ownership of
Shares or assets and holding of bank or brokerage account abroad may subject you
to reporting requirements imposed by tax, banking, and/or other authorities in
your country, and you understand and agree that you solely are responsible for
complying with such requirements.
You further acknowledge that Teradata and your employer: (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Share Unit grant, including the grant,
crediting, vesting or settlement of the Share Units, the issuance of Shares upon
settlement of the Share Units, the subsequent sale of Shares acquired pursuant
to such issuance and the receipt of any dividends and/or dividend equivalents;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Share Units to reduce or eliminate your liability
for such Tax-Related Items or to achieve any particular tax result. You also
understand applicable laws may require varying Share or Share Unit valuation
methods for purposes of calculating Tax-Related Items, and Teradata assumes no
responsibility or liability in relation to any such valuation or for any
calculation or reporting of income or Tax-Related Items that may be required of
you under applicable law. Further, if you have become subject to Tax-Related
Items in more than one jurisdiction, you acknowledge that Teradata and/or your
employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


10

--------------------------------------------------------------------------------

Exhibit 10.10.28


20.    Acceptance of Terms. By accepting any benefit under this Agreement, you
and each person claiming under or through you shall be conclusively deemed to
have indicated their acceptance and ratification of, and consent to, all of the
terms and conditions of this Agreement and the Plan and any action taken under
this Agreement or the Plan by the Committee, the Board or Teradata, in any case
in accordance with the terms and conditions of this Agreement.
21.    Communications and Electronic Delivery. Teradata may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by Teradata
or a third party designated by Teradata. If you have received this Agreement or
any other document related to the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control.
22.    Data Privacy Consent. You hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data as described in this Agreement and any other Share Unit grant materials by
and among, as applicable, the employer and Teradata for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that Teradata and the employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in Teradata, details of all Share Units or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”).
You understand that Data will be transferred to any third parties assisting
Teradata with the implementation, administration and management of the Plan. You
understand the recipients of the Data may be located in your country, in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You authorize Teradata and the recipients which may assist Teradata (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing your
participation in the Plan. You understand that refusing or withdrawing your
consents herein may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.




11

--------------------------------------------------------------------------------


Exhibit 10.10.28


APPENDIX


This Appendix includes additional country-specific notices, disclaimers, terms
and conditions that govern the Share Units granted to you under the Plan if you
work or reside outside the U.S. and/or in one of the countries listed below.
Such terms and conditions and disclosures may also apply, as from the date of
grant, if you move to or otherwise are or become subject to applicable laws or
Company policies of a specified country. Certain capitalized terms used but not
defined in this Appendix have the meanings set forth in the Plan and/or the
Agreement. This Appendix forms part of the Agreement and should be read in
conjunction with the Agreement and the Plan.
This Appendix may also include information you should be aware of with respect
to your participation in the Plan. The information is based on the securities,
exchange control and other laws in effect as of November 2016; however, such
laws are often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the Appendix as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at the time that your Share Units vest or you
sell Shares acquired under the Plan. In addition, the information contained
herein is general in nature and may not apply to your particular situation, and
the Company is not in a position to assure you of any particular result.
Accordingly, you are advised to seek appropriate professional legal and tax
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.
Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the U.S. This Agreement (of which this
Appendix is a part), the Plan, and any other communications or materials that
you may receive regarding participation in the Plan do not constitute
advertising or an offering of securities outside the U.S. The issuance of
securities described in any Plan-related documents is not intended for offering
or public circulation in your jurisdiction.
 
 
 
 
 
 
 
European Union
Data Privacy.  The following supplements Section 22 of the Agreement: You
understand that Personal Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view your Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data without cost or refuse or withdraw the
consents herein by contacting in writing your local human resources
representative.
 
 
 
Denmark


Foreign Account Reporting.  Danish resident holders of non-Danish bank accounts
or accounts with non-Danish brokers should submit certain forms to the Danish
tax authorities:
Erklæring V regarding shares deposited with a non-Danish bank or broker
(www.skat.dk/getFile.aspx?Id=82915)
 
Erklæring K regarding money deposited with a non-Danish bank or broker
(www.skat.dk/getFile.aspx?Id=109434)
 




EXHIBIT A
PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT
(RELATIVE TSR AWARD)


PERFORMANCE MATRIX



EXHIBIT B
ILLUSTRATION OF THE VEST DATE VALUE LIMITATION
(RELATIVE TSR AWARD)







